PER CURIAM HEADING






                     NO. 12-05-00350-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAN ALLEN COMPTON,                                §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentence
was imposed on August 10, 2005, and after extending the time, the clerk’s record was due on
December 8, 2005.  On December 8, 2005, the clerk notified this Court by letter that the reason for
the delay in filing was that Appellant had failed to either pay or make arrangements to pay for the
preparing of the clerk’s record.  On December 14, 2005, this Court informed Appellant that, pursuant
to rules of appellate procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of
full payment to the clerk was provided on or before December 27, 2005.
            The deadline has now passed, and Appellant has neither provided proof of full payment or
otherwise responded to this Court’s notice.  Accordingly, the appeal is dismissed.  See Tex. R. App.
P. 37.3(b); 42.3(c).  All motions pending in this cause are overruled as moot.
Opinion delivered January 11, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(DO NOT PUBLISH)